UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 5, 2015 National American University Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 001-34751 83-0479936 (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) 5301 S. Highway 16 Rapid City, SD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (605) 721-5220 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. An annual meeting of the stockholders ofNational American University Holding, Inc. (the "Company")was held on October 6, 2015.Present at that annual meeting were 25,196,916 shares of common stock entitled to vote.The stockholders voted on the following matters at the meeting: 1.The election of eight directors, each of whom will hold office until the next annual meeting of stockholders and until his or her successor is elected and qualified or until his or her earlier resignation or removal: Name Shares Voted For Shares Withheld Broker Non-Votes Robert D. Buckingham Dr. Jerry L. Gallentine Dr. Ronald L. Shape Dr. Therese Kreig Crane Dr. Thomas D. Saban Richard L. Halbert Jeffrey B. Berzina James Rowan 2. The approval by an advisory vote the compensation of the Company’s named executive officers: Shares Voted For Shares Voted Against Shares Abstained Broker Non-Votes 3.The ratification of the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the fiscal year ending May 31, 2016. Shares Voted For Shares Voted Against Shares Abstained Item 8.01 Other Events. On October 7, 2015, the Company issued a press release announcing that on October 5, 2015, the Company’s Board of Directors declared a cash dividend in the amount of $0.045 per share on all shares of the Company’s common stock outstanding and of record as of the close of business on December 31, 2015.The dividends will be payable on or about January 15, 2016.The Company operates on a May 31st fiscal year.A copy of the press release is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (d)Exhibits. The following exhibits are filed herewith: Exhibit Number Description Press release dated October 7, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC. By: /s/ Ronald L. Shape Ronald L. Shape, Ed. D. Chief Executive Officer Date: October 7, 2015
